          Case 1:20-mj-13007-UA Document 18 Filed 02/26/21 Page 1 of 1




                                 EPSTEIN SACKS PLLC
                                  ATTORNEYS AT LAW
                                 100 LAFAYETTE STREET
                                         SUITE 502
                                  NEW YORK, N.Y. 10013
                                       (212) 684-1230
                                                             BENNETT M. EPSTEIN: (917) 653-7116
                                                             SARAH M. SACKS: (917) 566-6196




                                                             February 26, 2021
Hon. Kevin Nathaniel Fox
United States Magistrate Judge
Southern District of New York
United States Courthouse                        MEMORANDUM ENDORSEMENT
40 Foley Square
New York, NY 10007

By ECF


                            Re: United States v. Ingrid Torres-Laboy
                                         20-MJ-13007

Dear Judge Fox:

       We are assigned counsel to Ms. Torres-Laboy. At the request of the Government, Your
Honor dismissed the above-captioned case against her. Pretrial services has been holding on to
her passport, the surrender of which was a condition of her bail, and they are requiring a court
order before they will return it. For these reasons, we respectfully request that the Court issue an
order directing pretrial services to provide Ms. Torres-Laboy with her passport. We have
consulted with the Government and they have no objection to this request.

                                                             Respectfully submitted,



    2/26/21
     Application granted. The Pretrial Services Office shall return Ingrid Torres-Laboy's passport to
     her.
     SO ORDERED:



     Kevin Nathaniel mFox, U.S.M.J.
